UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1531



ESTELLA LEANDRE,



                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-925-766)


Submitted:   January 28, 2005             Decided:   February 18, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Donald E. Keener, Deputy Director, John Andre, Senior
Litigation   Counsel,  UNITED   STATES  DEPARTMENT  OF  JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Estella Leandre, a native and citizen of Haiti, seeks

review of an April 1, 2004 order of the Board of Immigration

Appeals (Board) denying her motion to reopen.*              We have reviewed

the record and the Board’s order and find that the Board did not

abuse its discretion in denying the motion to reopen.             See 8 C.F.R.

§ 1003.2(a) (2004) (grant or denial of motion to reopen is within

the discretion of the Board); INS v. Doherty, 502 U.S. 314, 323-24

(1992);   Stewart   v.   INS,   181    F.3d   587,   595   (4th   Cir.   1999).

Therefore, we deny the petition for review.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             PETITION DENIED




     *
      Leandre’s petition for review is timely only as to the
Board’s April 1, 2004 order denying a motion to reopen. 8 U.S.C.
§ 1252(b)(1) (2000) (petition for review must be filed within
thirty days of final order of removal); see Stone v. INS, 514 U.S.
386, 405-06 (1995) (holding order of removal and denial of motion
to reconsider are separate final orders, each subject to relevant
time limit for review).      Therefore, we lack jurisdiction to
consider the Board’s August 29, 2003 order affirming the
immigration judge, the January 16, 2004 order denying the motion to
reconsider, or the August 5, 2004 order denying the motion to
reconsider the April 1, 2004 denial of the motion to reopen.

                                      - 2 -